UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4892


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD LEON PINCKNEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00145-PMD-1)


Submitted:   July 14, 2010                 Decided:   July 22, 2010


Before KING, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.  Blazer,  Assistant  Federal   Public       Defender,
Charleston, South Carolina, for Appellant. Sean          Kittrell,
Assistant United States Attorney, Charleston, South      Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard    Pinckney       appeals          from    his     conviction      and

226-month sentence following his guilty plea to one count of

being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2), (e) (2006).                         Pinckney’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738,

744 (1967), stating that there were no meritorious issues for

appeal, but questioning whether the district court complied with

Fed. R. Crim. P. 11 in accepting Pinckney’s guilty plea, and

whether Pinckney’s sentence is reasonable.                     Pinckney was advised

of his right to file a pro se supplemental brief but did not do

so.   We affirm.

            During    Pinckney’s      plea       hearing,      in     compliance      with

Rule 11, the district court properly informed Pinckney of the

nature of the charges and penalties he faced and the rights he

was forfeiting with his guilty plea, found that Pinckney was

competent   and    entering     his    plea      voluntarily,          and   determined

there was a sufficient factual basis for the plea.                            Therefore,

the   record   establishes        Pinckney         knowingly         and     voluntarily

entered into his guilty plea with a full understanding of the

consequences   and     there    was   no       error    in    the    district   court’s

acceptance of his plea.

            Pinckney     also    questions         whether          his    sentence     is

reasonable.       This court reviews a sentence for procedural and

                                           2
substantive          reasonablenes,       applying     an     abuse   of    discretion

standard.       Gall v. United States, 552 U.S. 38, 51 (2007).                       In

determining whether a sentence is procedurally reasonable, we

must assess whether the district court properly calculated the

guidelines range, considered the § 3553(a) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.            Id.     See also United States v. Lynn, 592
F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564
F.3d 325, 330 (4th Cir. 2009) (same).                       Finally, we review the

substantive         reasonableness       of   the    sentence,    “examin[ing]      the

totality       of    the   circumstances       to   see     whether   the   sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                          United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

               The district court followed the necessary procedural

steps     in        sentencing    Pinckney,         appropriately      treating     the

guidelines as advisory, properly calculating and considering the

applicable guidelines range, applying the § 3553(a) factors to

the     facts        of    the   case,     and      offering     an   individualized

explanation of the sentence.                  Moreover, the court granted the

Government’s motion for downward departure based on Pinckney’s

substantial          assistance     and       sentenced       Pinckney      below   the

applicable advisory guidelines range.                     Thus, we conclude that

                                              3
the district court did not abuse its discretion in imposing the

chosen sentence.

            As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                              We

therefore    affirm   the    district    court’s       judgment.         This    court

requires    that   counsel    inform    her    client,       in   writing,      of   his

right to petition the Supreme Court of the United States for

further    review.    If     the   client     requests       that   a   petition     be

filed,    but   counsel     believes    that    such     a    petition    would      be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                                             AFFIRMED




                                        4